Citation Nr: 1746132	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for thyroid disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1950 to May 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction is now with the Seattle, Washington RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2017. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's thyroid disease is at least as likely as not related to his in-service radiation exposure.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for thyroid disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for thyroid disease. He is a confirmed participant of Operation CASTLE conducted at the Pacific Proving Ground in 1954 and he contends that this radiation exposure is the cause of his thyroid disease. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d). A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites. 38 C.F.R. § 3.309(d)(3). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Here, while "cancer of the thyroid" is a listed condition, the Veteran has not been diagnosed with thyroid cancer.  Therefore service-connection for the Veteran's thyroid disease cannot be awarded on a presumptive basis. 

Under 38 C.F.R. §  3.311, if a "radiogenic disease" is not eligible for service connection on a presumptive basis, and it is contended that the disease is a result of exposure to ionizing radiation in service, the Veteran may be entitled to special development procedures for determining whether the particular disease may be related to ionizing radiation. Those procedures include obtaining a dose assessment of exposure to radiation in service, and referral to the Under Secretary for Benefits for an advisory opinion on whether the Veteran's radiogenic disease is related to his in-service radiation exposure.  See 38 C.F.R. §  3.311.

In this case the medical evidence of record demonstrates that the Veteran was diagnosed with thyroid disease in 1978.  Specifically, he was noted to have hyperthyroidism, and later an enlarged thyroid (i.e. goiter).  The RO characterized the Veteran's disability as a non-malignant thyroid nodular disease, which is listed as a "radiogenic disease" under 38 U.S.C.A. § 3.311(b)(2).   The RO obtained dose estimates, and referred the question as to whether the Veteran's disability is related to radiation exposure to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

The Veteran's claim was referred to the Under Secretary of Health for consideration in accordance with 38 C.F.R. § 3.311(c). The Undersecretary for Health provided an opinion in August 2014. The opinion indicates that the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran was a participant in Operation CASTLE, conducted at the Pacific Proving Ground in 1954. DTRA stated that the doses of ionizing radiation that the Veteran could have received during his participation in the operation are not more than:

External gamma dose: 21 rem
External neutron dose: 0.5 rem
Internal committed alpha dose to the thyroid: 0.1 rem.
Internal committed beta plus gamma dose to the thyroid: 7 rem.

The Undersecretary for Health stated:

Atomic bomb survivors under 30 (veteran was 22) at time of exposure have shown a dose-dependent excess of thyroid disease, defined to include nontoxic nodular goiter, diffuse goiter, thyrotoxicosis, chronic lymphocytic thyroiditis, and hypothyroidism. However, the excess became evident within 20 years after irradiation. This Veteran's disease was not diagnosed until 24 years after his exposure.

After considering this, the Undersecretary of Benefits opined that "as a result of this opinion and following our review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's non-malignant thyroid nodular disease is the result of exposure to ionizing radiation during service."

The Veteran's diagnosis has been characterized by the RO in its Memorandum to the Undersecretary of Benefits, and in turn the Undersecretary of Health as non-malignant thyroid nodular disease, a "radiogenic disease" under 38 C.F.R. § 3.311. He has credibly reported that he was exposed to radiation in service during Operation CASTLE in 1954 and his exposure has been confirmed.

The remaining question is therefore whether there is a nexus between the Veteran's thyroid disease and his in-service exposure to radiation. The Veteran has contended that he had symptoms of thyroid disease well before he was diagnosed 24 years after exposure. Specifically, he stated that prior to being diagnosed he had symptoms of fatigability, irritability, trouble sleeping, and shaking in his hands. He stated he was finally diagnosed after he passed out at work and was rushed to the hospital. See BVA Hearing Transcript at 10. In a November 2013 statement, the Veteran's wife stated that around March of 1979, the Veteran collapsed on the job and was taken by ambulance to the hospital. He remained there for approximately three weeks as doctors discussed several serious medical conditions. In particular, the doctors stated that the Veteran's gall bladder was so swollen they could not operate. They additionally had concerns related to the Veteran's pancreas and kidneys. After being discharged from the hospital, the Veteran continued to experience ongoing symptoms including sleeplessness, racing heart, sweats, shakes, and headaches. He was ultimately seen by a specialist who stated that he believed the Veteran's various symptoms were related. He was then diagnosed with a potentially life threatening case of thyroid disease. The recommendation was to have his thyroid treated or removed right away. The Veteran then underwent an isotope ingestion procedure. 

In January 2013, the Veteran submitted an opinion from his private gastroenterologist. The gastroenterologist stated that the Veteran was seen in his office in the late 1970's for diverse symptoms. His history noted at that time was that he was exposed to high doses of radiation due to him working close to the area where thermo-nuclear explosives were being conducted and his thyroid abnormalities were thought to be linked to his exposure.  In a March 2013 opinion, a separate private examiner stated "patient had a significant radiation exposure in the 1950's. This most likely lead to his hyperthyroidism." 

A December 2015 private medical opinion notes the Veteran's radiation exposure and states "to say [this medical condition is] not related to his exposure is a statement that we cannot make with any assurance, or data. We do not have enough information that is directly relevant to his situation that we can establish, or deny, causality."

The Veteran is competent to report about what he observes or experiences. For example, he is competent to report that prior to his diagnosis, he experienced fatigability, irritability, and trouble sleeping and he is credible in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, his wife is competent to report that they were told by their physician that the symptoms the Veteran was experiencing were believed to be related to his thyroid disease diagnosis.  

The Veteran has two positive medical opinions related to his thyroid disease.  Indeed, the January 2013 and March 2013 private medical opinions directly relate his disease to his in-service radiation exposure. The December 2015 private medical opinion states that an opinion could not be provided and therefore neither for nor against the Veteran's claim. 
The only opinion against the Veteran's claim was provided by the Undersecretary for Health, who as noted above, opined against the claim based on a finding that the Veteran's disease was diagnosed more than 20 years after exposure.  Indeed, the Veteran's disability was diagnosed 24 years after irradiation, but he has competently and credibly stated that he had symptoms of his disability within the years leading up to his diagnosis.  Indeed, the evidence shows that by the time he was diagnosed, his condition was already viewed as severe and in need of immediate attention. Thus, accepting the private medical opinions directly relating the Veteran's disability to his in-service radiation, as well as the Veteran's competent lay testimony of onset of symptoms, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is at least in equipoise regarding whether the Veteran's thyroid disease was caused by his in-service radiation exposure.

For these reasons, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for thyroid disease is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


